Moyer, C.J.,
concurring in judgment. As stated by my vote on September 29, 1993, I concur in the judgment granting the writ of mandamus that ordered Bobbie Sterne’s name placed on the November 2 ballot for the office of city council. However, I do not concur in the “majority” opinion because it does not reflect the reasons for my vote. The issues in the instant case and State ex rel. Mirlisena v. Hamilton Cty. Bd. of Elections (1993), 67 Ohio St.3d 597, 622 *608N.E.2d 329, are different. The Mirlisena opinion therefore should not control our decision in this case.
To obtain the writ of mandamus, Sterne must show that the board has a clear legal duty to accept her petition for filing, that she has a clear right to performance of this duty, and that she lacks an adequate remedy at law. State ex rel. Citizens for Responsible Taxation v. Scioto Cty. Bd. of Elections (1993), 67 Ohio St.3d 134, 136-137, 616 N.E.2d 869, 871. Sterne has met these requirements.
Sterne contends that the board has a clear legal duty to place her name on the ballot because Issue 5 does not bar her candidacy. (The board’s interpretation of Issue 5 is apparently the only obstacle to her candidacy, since the board concedes that her petition is legally sufficient.) She argues that her council service from 1971 to 1985 is not part of her first Eligible Service Period under Issue 5; rather, she claims, her first Eligible Service Period includes only the three terms she has served since 1987, leaving her eligible for a fourth in 1993. The board argues that her 1971-1985 council service is part of her first Eligible Service Period, and that because she has served more than four terms without a two-term break, she is not eligible in 1993.
It is clear that Sterne is eligible to run in 1993. Issue 5’s final sentence provides that a council member’s first Eligible Service Period “includes consecutive terms of service to which members of the council were elected prior to [December 1, 1993].” “Consecutive” means: “Following continuously; following each its predecessor in uninterrupted succession.” 3 Oxford English Dictionary (2 Ed.1989) 759. See, also, Black’s Law Dictionary (6 Ed.1990) 304. Sterne’s three terms served from 1987 to the present are obviously not “consecutive” to her seven terms served from 1971 to 1985. Therefore, her 1971-1985 service is not part of her first Eligible Service Period, which she is now serving. Instead, her first Eligible Service Period, as Issue 5 is worded, began in 1987 and continues through 1995.
I would hold that Issue 5 does not preclude Sterne’s 1993 candidacy. Hence, Sterne has a clear right to appear on the 1993 councilmanic ballot, and the board has a corresponding duty to place her there. (This conclusion makes it unnecessary for us to consider Sterne’s state and federal constitutional arguments against the validity of Issue 5. See State ex rel. Ruehlmann v. Luken [1992], 65 Ohio St.3d 1, 4-5, 598 N.E.2d 1149, 1152.)
I would also find that Sterne lacks an adequate remedy at law. See State ex rel. Rhodes v. Brown (1973), 34 Ohio St.2d 101, 63 O.O.2d 189, 296 N.E.2d 538. The board suggests that she could have sought a declaratory judgment. However, Sterne “seeks to compel respondents * * * to perform a specific act incumbent upon their offices.” State ex rel. Fenske v. McGovern (1984), 11 Ohio St.3d *609129, 131, 11 OBR 426, 428, 464 N.E.2d 525, 528. Declaratory judgment is inadequate to that purpose, because it cannot compel performance. See State ex rel. Minutemen, Inc. v. Indus Comm. (1991), 62 Ohio St.3d 158, 160-161, 580 N.E.2d 777, 778-779; State ex rel. Zupancic v. Limbach (1991), 58 Ohio St.3d
130, 132-133, 568 N.E.2d 1206, 1208-1209.
The board further argues that this action is barred by res judicata and collateral estoppel, and that its decision to deny Sterne a place on the ballot is entitled to deference. I would reject these arguments.
Wright and F.E. Sweeney, JJ., concur in the foregoing concurring opinion.